Citation Nr: 0021722	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-43 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Whether the veteran has submitted a timely Substantive 
Appeal with regard to a November 1998 rating decision denying 
entitlement to an increased evaluation for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1967 to August 1970 and from May 1974 to March 
1980, and he served on active duty in the Army National Guard 
from June 1986 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in September 1994 and November 1998.  In 
April 1997, the Board remanded this case back to the RO for 
further development, to include the procurement of medical 
records.  This development has been accomplished, and the 
case has been returned to the Board.

In his May 1995 Substantive Appeal, the veteran indicated 
that he sought a VA Travel Board hearing, and he was 
scheduled for such a hearing in April 1996.  However, he 
failed to appear for that hearing and did not present good 
cause for his failure to appear.  See 38 C.F.R. § 20.704(d) 
(1999).


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current peptic ulcer disease and service.

2.  The veteran's Notice of Disagreement with the November 
1998 rating decision denying entitlement to an increased 
evaluation for a back disorder was received by the RO on 
January 6, 1999, and on May 17, 1999, the RO issued a 
Statement of the Case on this matter; however, the veteran 
did not respond to the Statement of the Case until April 
2000.

3.  Good cause has not been shown to support the grant of an 
extension of the time limit for filing the present appeal.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for peptic 
ulcer disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has not submitted a timely appeal with regard 
to the November 1998 rating decision denying entitlement to 
an increased evaluation for a back disorder.
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for peptic ulcer 
disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including peptic ulcers, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green 
v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. 
§ 3.304(b) (1999).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).
  
The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The veteran's service medical records from his first two 
periods of service are essentially negative for any treatment 
for gastrointestinal problems.  While the veteran was 
scheduled for upper gastrointestinal x-rays in November 1979, 
he did not keep his appointment for these x-rays.  In 
December 1985, private radiological studies revealed 
duodenitis, and the report of these studies indicated that 
"a small ulcer in the duodenal cap cannot entirely be 
excluded."  The record does not reflect that the veteran was 
treated for any gastrointestinal problems during his period 
of active duty in the Army National Guard from June 1986 to 
July 1988.  A September 1988 report from Sarah Bush Lincoln 
Health Center in Mattoon, Illinois indicates that the veteran 
was seen for epigastric pain; while an assessment of 
symptomatic peptic ulcer disease was rendered, there is no 
indication from this report that this diagnosis was confirmed 
by x-rays.  Also, a September 1990 report from the same 
facility contains an impression of peptic ulcer disease, rule 
out cardiac abnormalities.  During his July 1994 VA stomach 
examination, the veteran complained of irregular bowel 
movements and abdominal discomfort, and the examiner rendered 
a diagnosis of a history of peptic ulcer disease of the 
duodenal area.  However, this examiner did not discuss the 
etiology or extent of this disease in terms of the veteran's 
prior military service.

In this case, the Board finds no evidence whatsoever of a 
gastrointestinal disorder prior to 1985.  The Board has 
reviewed the December 1985 radiological studies, which were 
not conclusive as to whether or not a peptic ulcer was 
present at that time, and has considered the veteran's claim 
on the basis of both aggravation of a preexisting disability 
during his service in the 1980s and, alternatively, 
incurrence of a disability in service that did not preexist 
service.  However, regardless of the theory of the veteran's 
case, there is no medical evidence of record whatsoever of a 
nexus, in terms of either aggravation or incurrence, between 
the veteran's service in the 1980s and his current peptic 
ulcer disease.  The Board would further point out that there 
is no x-ray evidence of a peptic ulcer within one year 
following the veteran's final period of service in the 1980s.  
See 38 C.F.R. § 3.309(a) (1999).

Indeed, the only evidence of record suggesting such a nexus 
between a current disorder and service is the lay evidence of 
record, including a lay statement received from the veteran 
in February 1995.  However, the veteran has not been shown to 
possess the medical expertise necessary to render a diagnosis 
or to establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for peptic 
ulcer disease, this claim must be denied as not well 
grounded.  Since the veteran's claim for service connection 
is not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").

The Board recognizes that the RO has denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on its merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


II.  Whether the veteran has submitted a timely Substantive 
Appeal with regard to a November 1998 rating decision denying 
entitlement to an increased 
evaluation for a back disorder

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (1999).  

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (1999).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (1999).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

Here, the veteran was notified of the unfavorable rating 
decision denying an increased evaluation for a back disorder 
on November 18, 1998.  On January 6, 1999, the veteran's 
timely NOD was received by the RO, and, on May 17, 1999, the 
RO issued a SOC, along with a letter explaining his appellate 
rights and responsibilities.  However, the veteran did not 
file a correspondence (a VA Form 9) containing the necessary 
information for a Substantive Appeal with regard to the claim 
for an increased evaluation for a back disorder until April 
10, 2000.  

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303 
(1999).  In this regard, the Board would point out that, on 
June 1, 2000, the Board sent a letter to the veteran 
informing him of his right to submit argument on this matter 
within 60 days, but no response was received from the veteran 
within that time period.  Accordingly, the Board is without 
jurisdiction to consider the veteran's claim, and the appeal 
is dismissed. 


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for peptic ulcer disease is denied.

The veteran not having filed a timely Substantive Appeal with 
regard to a November 1998 rating decision denying entitlement 
to an increased evaluation for a back disorder, the appeal is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

